Citation Nr: 1308282	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  12-24 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

The Veteran is represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and Y.L.


ATTORNEY FOR THE BOARD

D. Johnson, Counsel




INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket. 

The Veteran, who is the appellant, served on active duty from June 1954 to December 1957.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in December 2009 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In January 2013, the Veteran appeared at hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record. 

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The Veteran seeks service connection for a bilateral hearing loss disability.  

On VA examination in March 2012, the VA examiner noted that the Veteran had in-service noise exposure, but expressed the opinion that the current bilateral sensorineural hearing loss disability was unrelated to service.

Following the hearing in January 2013, the Veteran submitted additional evidence, consisting of copies of periodic audiologic evaluations that were conducted between December 1958 and January 1980, during the course of the Veteran's post-service civilian employment.  



As this evidence was not available to the VA examiner in March 2012 and as the evidence pertains to a material issue of fact, that is, the onset of hearing loss, further development under the duty to assist is needed. 

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran's claims file to be reviewed by a VA audiologist to determine:

Whether it is more likely than not (greater than 50 percent probability), at least as likely as not (approximately 50 percent probability), or less likely than not (less than 50 percent probability) that the current bilateral hearing loss disability is related to noise exposure in service. 

In formulating the opinion, the VA examiner is asked to consider that:

The Veteran statements of noise exposure in service are credible;

The audiogram results on separation examination in December 1957 presumably were under the ASA standards as the audiogram was conducted before 1967 and converted to the current ISO standards yields thresholds at 500, 1000, 2000, 3000, and 4000 Hz of 20, 15, 15, 10, and 15, respectively, in the right ear; 20, 15, 15, 10, and 5, respectively, in the left ear. 






The VA examiner is asked to comment on the clinical significance of the post-service audiograms that were done in 1958, 1961, 1962, 1963, and from 1978 to 1980 during the Veteran's civilian employment as the audiograms relate to the onset of hearing loss.  It is not known whether the civilian audiograms used the ASA or ISO standards before 1967.

2.  After the development has been completed, adjudicate the claim.  If the benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



